t c memo united_states tax_court bonnie j angle petitioner v commissioner of internal revenue respondent docket nos 435-12l filed date william e taggart jr for petitioner audra m dineen for respondent memorandum opinion laro judge currently before the court is petitioner’s motion for reasonable_litigation_costs pursuant to sec_7430 and rule petitioner resided in california at the time she filed her petition background on date petitioner and her now deceased husband cloyd angle filed a joint federal_income_tax return for petitioner’s tax_liability has given rise to no fewer than four cases three of which we describe in turn i deficiency case on date respondent issued to petitioner and mr angle a notice_of_deficiency for on date petitioner and mr angle unless otherwise indicated section references are to the internal_revenue_code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure the fourth case pertained to respondent’s collection efforts for petitioner and mr angle’s excise_tax liability under sec_1491 for on date petitioner filed a petition in this court seeking review of respondent’s collection activities which was assigned docket no 20240-12l on date the court entered a stipulated decision setting forth the parties’ agreement that respondent’s determinations regarding the collection of petitioner’s excise_tax liability would not be sustained filed a petition with this court which was assigned docket no deficiency case mr angle died in date and petitioner became the administrator of his estate on date the parties entered into a stipulation of settled issues in the deficiency case in which petitioner agreed to all of the adjustments in the notice_of_deficiency with the exception of a capital_gain adjustment for the sale of certain stock during that case petitioner also attempted to argue for relief from joint_and_several_liability under sec_6015 however because petitioner did not formally raise her sec_6015 claim until trial the court denied her motion to amend the petition to raise that claim on date the capital_gain issue was tried before judge holmes on date judge holmes issued an opinion finding that petitioner and mr angle recognized gain from their sale of stock estate of angle v commissioner tcmemo_2009_227 on date the court entered a decision against petitioner and mr angle for a deficiency of dollar_figure and a penalty under sec_6662 of dollar_figure on date respondent assessed the amounts set forth in the decision ii innocent spouse case on date following the entry of decision in the deficiency case petitioner filed form_8857 request for innocent spouse relief requesting relief from her tax_liability pursuant to sec_6015 and claiming that she signed the return under duress on date the internal_revenue_service irs cincinnati centralized innocent spouse operations cciso preliminarily denied petitioner relief determining that she had materially participated in the deficiency case and citing res_judicata petitioner filed a statement of disagreement on date on date petitioner sent the irs office of appeals appeals a letter offering to settle the innocent spouse case for dollar_figure on date appeals issued a final_determination sustaining cciso’s preliminary determination on date petitioner filed a petition in this court for review of appeals’ final_determination the petition was assigned docket no innocent spouse case which is one of the two cases currently before the court although respondent initially asserted res_judicata as an affirmative defense respondent later conceded it and sent the case back to cciso for consideration of the merits of petitioner’s claim on date cciso determined that the return was a valid joint_return and that petitioner was not eligible for innocent spouse relief because she had actual knowledge of the deficiency under sec_6015 and because she did not satisfy the requirements under section b or f on date respondent filed a status report with the court informing the court of cciso’s determination iii collection_due_process case meanwhile on date following the entry of decision in the deficiency case respondent issued a final notice_of_intent_to_levy to collect petitioner’s tax_liability petitioner timely requested a collection_due_process cdp hearing in response to the levy notice on date petitioner received a notice_of_federal_tax_lien with respect to her tax_liability for petitioner timely requested a cdp hearing in response to the lien notice appeals officer alan owyang conducted petitioner’s cdp hearing by telephone on date on date respondent issued a notice_of_determination sustaining respondent’s collection actions with respect to both the lien and the levy on date petitioner filed a petition in this court seeking review of respondent’s notice_of_determination that case was assigned docket no 435-12l cdp case which is the second case currently before the court on date petitioner filed a motion to consolidate the innocent spouse and cdp cases which the court granted on date iv resolution of innocent spouse and cdp cases the innocent spouse and cdp cases were scheduled for trial on date meanwhile on date respondent deposed petitioner regarding her knowledge of the deficiency items and her duress claim after the deposition respondent requested additional information which petitioner provided on august and on the basis of the deposition and the new information respondent determined that the return was a valid joint_return but petitioner was entitled to relief under sec_6015 on date respondent informed petitioner of this determination and faxed draft decision documents reflecting a settlement on date petitioner acknowledged receipt of the decision documents but refused to sign them because they did not provide for litigation costs on date when these cases were called for trial the parties informed the court that all underlying issues had been settled and that only the issue of litigation costs remained the court continued the case until date to give the parties an opportunity to resolve the litigation cost issue on date the parties informed the court that a resolution could not be respondent conceded at trial that the granting of sec_6015 relief rendered the collection action moot reached that same day the court issued an order directing petitioner to file a motion for costs under sec_7430 by date discussion currently before the court is petitioner’s motion for litigation costs pursuant to sec_7430 under sec_7430 a prevailing taxpayer in a court_proceeding against the united_states may be awarded reasonable_litigation_costs incurred in connection with such court_proceeding the decision whether to award attorney’s fees under sec_7430 is within a trial court’s sound discretion see pac fisheries inc v united_states 484_f3d_1103 n 9th cir huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 i legal standard in order for this court to award reasonable_litigation_costs under sec_7430 certain requirements must be met the record must show the following the moving party filed a timely motion for reasonable_litigation_costs rule a in an order dated date the court ordered petitioner to file a motion for costs by date while petitioner’s motion was dated date it was not filed with the court until date the next business_day we excuse petitioner’s delay however because it was minimal the moving party did not unreasonably protract the court proceedings sec_7430 respondent concedes that petitioner did not unreasonably protract the proceedings the moving party exhausted any administrative remedies available to him or her within the irs sec_7430 respondent concedes that petitioner has exhausted the administrative remedies available to her the moving party has a net_worth that did not exceed dollar_figure million at the time the petition was filed in the case sec_7430 respondent contends that petitioner has not established that she meets the net_worth requirement because the only proof she submitted was her own self-serving statements in her affidavit on the basis of our holding below that petitioner is not a prevailing_party however we need not resolve this fact-intensive issue the moving party is a prevailing_party in the court_proceeding sec_7430 c a b e respondent disputes that petitioner is a prevailing_party for the reasons set forth below we agree with respondent the amount of costs claimed is reasonable sec_7430 c respondent challenges the reasonableness of petitioner’s claimed costs on the basis of our holding that petitioner is not a prevailing_party however we need not decide this issue these six requirements are in the conjunctive each requirement must be met before this court may order an award of litigation costs to a taxpayer under sec_7430 see beecroft v commissioner tcmemo_1997_23 citing 88_tc_492 because she is not a prevailing_party we decline to award petitioner litigation costs ii prevailing_party under the qualified_offer_rule petitioner argues that she is entitled to recover litigation costs under the qualified_offer_rule see sec_7430 and g because her date letter was a qualified_offer petitioner bears the burden of proving that she meets the qualified_offer requirements see rule e sec_7430 provides a party to a court_proceeding shall be treated as the prevailing_party if the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party as defined under subsection g petitioner does not argue on brief that she is a prevailing_party under sec_7430 we therefore deem any such argument to be conceded see 121_tc_308 holding that arguments not addressed in brief may be considered abandoned under the qualified_offer_rule of sec_7430 and g a taxpayer may be deemed to be a prevailing_party regardless of whether the taxpayer substantially prevailed in the proceeding or of whether the commissioner’s position in the proceeding was substantially justified 117_tc_48 aff’d 55_fedappx_476 9th cir a no qualified_offer in the cdp case sec_7430 defines a qualified_offer as a written offer which is made by the taxpayer to the united_states during the qualified_offer period--ie the period between the date the first letter of proposed deficiency is sent and days before the date the case is first set for trial specifies the offered amount of the taxpayer’s liability determined without regard to interest is designated at the time it is made as a qualified_offer for purposes of this section and remains open during the period beginning on the date it is made and ending on the earliest of the date the offer is rejected the date the trial begins or the 90th day after the date the offer is made respondent concedes that petitioner’s date letter was a qualified_offer as defined by sec_7430 with respect to the innocent spouse case however respondent argues that petitioner’s date letter was not a qualified_offer with respect to the cdp case for two reasons first the date letter did not refer to any cdp case or collection action second respondent sent the first collection notice in connection with the cdp case on date approximately a month after petitioner’s date letter we find that petitioner’s offer was not made during the qualified_offer_period with respect to the cdp case because it was made before the first letter that respondent sent in connection with the cdp case accordingly we conclude that the date letter is not a qualified_offer with respect to the cdp case since petitioner’s date letter is a qualified_offer with respect to the innocent spouse case however she may be entitled to reasonable_litigation_costs incurred in connection with the innocent spouse case if all other qualified_offer requirements are satisfied b settlement exception to the qualified_offer_rule even where the taxpayer makes a qualified_offer under sec_7430 the qualified_offer_rule does not apply to any judgment issued pursuant to a settlement sec_7430 see also sec_301_7430-7 proced admin regs an award of reasonable administrative and litigation costs under the qualified_offer_rule only includes those costs attributable to the adjustments that were included in the court’s judgment other than by reason of settlement in knudsen v commissioner tcmemo_2013_87 at we explained that recovery under the qualified_offer_rule is limited to issues actually decided by the court the regulations also define the word judgment for purposes of the qualified_offer_rule to mean the cumulative determinations of the court concerning the adjustments at issue and litigated to a determination in the court_proceeding sec_301_7430-7 proced admin regs and set forth by example that an issue that a taxpayer disputes in court but ultimately concedes or settles is outside the meaning of the word judgment because the issue was not determined by the court but rather by concession or settlement sec_301_7430-7 example proced admin regs see also t d 2004_1_cb_384 stating that a commentator had recommended that the final regulations permit the recovery_of fees attributable to adjustments that were settled but the final regulations declined to adopt his comment moreover a contrary rule would run afoul of the spirit of the qualified_offer_rule the qualified_offer_rule was enacted to encourage settlements requiring the government to pay administrative and litigation costs with respect to issues resolved exclusively pursuant to a settlement would be contrary to that goal id during the pendency of the innocent spouse and cdp cases respondent conceded both cases on date respondent sent petitioner draft decision documents offering her full relief from her income_tax_liability under sec_6015 moreover on date petitioner’s counsel represented to the court that the sole issue remaining was the issue of attorney’s fees in knudsen we held a concession to be a settlement within the meaning of sec_7430 knudsen v commissioner at the qualified_offer regulations draw no distinction between a settlement and a concession whether a concession constitutes a settlement under sec_7430 does not rest entirely on the timing of the commissioner’s concession but instead depends on all the facts and circumstances knudsen v commissioner at moreover the parties’ failure to communicate the concession in a formalized in estate of lippitz v commissioner tcmemo_2007_293 we held that a concession was not a settlement where the commissioner continued to oppose the taxpayer wife’s claim for innocent spouse relief after receiving cciso’s recommendation in favor of relief and where the commissioner did not concede his position until a dispositive motion was pending both parties argue that estate of lippitz is distinguishable from the current cases and we agree in these cases cciso recommended denying relief after considering the merits of petitioner’s claim in addition respondent conceded these cases after receiving additional information that petitioner had submitted and not as a tactical litigation ploy therefore estate of lippitz does not control our analysis stipulation of settled issues carries little weight in our analysis because the filing of a written_agreement is not necessary to the finding of a settlement id at citing 122_tc_124 aff’d 461_f3d_1162 9th cir under the facts and circumstances we find that respondent’s concessions in the innocent spouse and cdp cases constitute settlements under sec_7430 the parties did not submit any issue to the court for its determination on the merits moreover petitioner’s acceptance of respondent’s concession is evidenced by her counsel’s statement to the court that all outstanding issues had been resolved because these cases were settled the in 108_tc_320 aff’d without published opinion 208_f3d_205 3d cir we held a settlement is a contract and consequently general principles of contract law determine whether a settlement has been reached a contract requires an objective manifestation of mutual assent to its essential terms and mutual assent is typically established through an offer and an acceptance id the parties to a contract need not manifest their mutual assent explicitly but may do so implicitly through their actions or inactions as viewed in the light of the surrounding facts and circumstances knudsen v commissioner tcmemo_2013_87 at moreover ‘ a ssent to the terms of a settlement agreement can be implied from the circumstances and conduct inconsistent with a refusal of the terms raises a presumption of assent upon which others may rely ’ 846_f2d_47 9th cir quoting 752_f2d_619 11th cir qualified_offer_rule does not apply and petitioner is not a prevailing_party see sec_7430 in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered in docket no an appropriate order and order of dismissal will be entered in docket no 435-12l
